Watson, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JPK by Commodity Specialist J. P. Kulhanek on the invoice covered by the above-named protest, which were classified with duty at 21% ad valorem under Paragraph 1513, Tariff Act of 1930, as modified, T.D. 54108, consist of crap shooters in chief value of metal, battery operated and having as an essential feature an electrical element or device, chiefly used for the amusement of persons who are not children. (Note duty rate at 13% % ad valorem under Paragraph 353 of said Act when entered for consumption after June 5,1951 and prior to July 1,1962, T.D. 52739, and the 12½% ad valorem rate under said Paragraph 353 when entered for consumption after June 30,1962 and prior to July 1, 1963-T.D. 55615 and T.D. 55649 and T.D. 55816).
The above-named protest is submitted for decision on this stipulation.
On the agreed facts, we hold the articles in question, as hereinabove identified, to be properly dutiable at a rate of duty depending upon the date of entry under the provisions of paragraph 353 of the Tariff Act of 1930, as modified, as articles having as an essential feature an electrical element or device.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.